DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1: Line 11 recites “an updraft tower supports”, this is narrative in nature and should recite something similar to “an updraft tower supporting”. 
Regarding claim 6: Line 11 recites “an updraft tower supports”, this is narrative in nature and should recite something similar to “an updraft tower supporting”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: Line 2 recites “the thermal barrier coating coats most of an outer wall”. It is unclear what is encompassed by the non-technical term “most”.
Regarding claim 21: Lines 1-2 recite “radially extending airflow partitions”, it is unclear if these are the same or in addition to the airflow partitions in claim 18.
Regarding claim 24: Line 2 recites “wherein downdraft shaft bottom is center rippled effect paraboloid shaped cowling.”  This is unclear English and may be missing some words. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,859,066 in view of Kare et al. (“Kare”; US 2016/0186615).
Regarding claim 1: Claim 1 of the patent discloses claim 1 of the instant application with the exception of not explicitly disclosing a thermal barrier coating on the outer downdraft shaft.
However, Kare discloses a thermal barrier (213, Fig. 19) coating on an outer shaft (paragraph 0107).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the outer downdraft shaft of the patent to include the thermal barrier of Kare in order to insulate the shaft. 
Claims 6 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,859,066 in view of Dofredo (US 2016/0186725).
Regarding claim 6: Claim 1 of the patent discloses claim 6 of the instant application with the exception of not explicitly disclosing airflow partitions in at least one of the shafts that are physical objects configured to reduce lateral moving air flow and promote coherent air flow.
However, Dofredo discloses airflow partitions (142, Fig. 2) in at least one of the shafts that are physical objects configured to reduce lateral moving air flow and promote coherent air flow (as shown in Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the shafts of the patent to include the partitions of Dofredo in order to better direct airflow. 
Regarding claim 18: Claim 18 of the instant application is the method claim equivalent to claim 1 of the patent.  The patent does not explicitly disclose adding airflow partitions into at least one of the outer downdraft shaft or the inner updraft shaft.
However, Dofredo discloses adding airflow partitions (142, Fig. 2) into at least one of the outer downdraft shaft or the inner updraft shaft.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the shafts of the patent to include the partitions of Dofredo in order to better direct airflow. 
Allowable Subject Matter
Claims 1, 6, and 25 would be allowable if the above Double Patenting rejection is properly addressed. Further, claims 2, 21, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3-5, 7-17, 19, 20, 22, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 1-17 and 22-25: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the sub-terranean updraft tower of claim 1, specifically comprising:

an updraft tower supports an above grade portion of the inner updraft shaft with an updraft outlet orifice at or near a top of the updraft tower and houses a vertical axis vertical airflow wind turbine disposed in the inner updraft shaft, in the context of the other components in the claim.
Claim 6 is allowable for reciting a similar limitation.
The remaining claims are allowable due to their dependency to an allowable claim.
 Regarding claims 18-21: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 18, specifically comprising:
inserting an outer downdraft shaft lining into the bored shaft to define an outer wall of an outer downdraft shaft; attaching an air intake frustum to the top of the outer down draft shaft; 
inserting an inner updraft shaft lining inside of the outer downdraft shaft lining to define an inner wall of the outer downdraft shaft and an outer wall of the inner updraft shaft, the inner updraft shaft lining extended above the air intake frustum with a tower, in the context of the other components in the claim. 
Claims 19-21 are allowable due to their dependency to claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN GUGGER/          Primary Examiner, Art Unit 2832